Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/21/20202 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Comment
Abstract filed on 03/25/2021 has been approved by the Examiner. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The recitations of the specific features of the locator assembly for an interior trim panel of a vehicle in claim 1 including especially the construction of the bracket disposed in the interior trim panel; and an adjustable locator comprising a locator pin, and wherein the adjustable locator is rotatably supported by the bracket; and wherein the adjustable locator is capable of rotating from a first position to a second position, the locator pin is disposed in a first location when the adjustable locator is in the first position, the locator pin is disposed in a second location when the adjustable locator is in the second position, and the first location of the locator pin is displaced a first distance in a first direction from the second location of the locator pin is not taught nor is fairly suggested by the prior art of record.
The recitations of the specific features of the locator assembly for an interior trim panel of a vehicle in claim 11 including especially the construction of the bracket disposed in the interior trim panel, the bracket comprising a first surface, a second surface, a first track, a second track, a locator access portion, and a locator groove, and wherein the second surface is opposite the first surface, the first track is disposed on the first surface, and the second track is disposed on the second surface; and an adjustable locator comprising a locator pin, a first disc, a second disc, a first tooth, and a second tooth, and 
The recitations of the specific features of the method of assembling a first interior trim panel assembly to a door of a vehicle in claim 18 including especially the construction of the providing a locator assembly for a first interior trim panel of a vehicle, the locator assembly comprising a bracket disposed in the first interior trim panel: and an adjustable locator comprising a locator pin, and wherein the adjustable locator is rotatably supported by the bracket: and wherein the adjustable locator is capable of rotating from a first position to a second position, the locator pin is disposed in a first location when the adjustable locator is in the first position, the locator pin is disposed in a second location when the adjustable locator is in . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658.  The examiner can normally be reached on 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LORI LYJAK
Primary Examiner
Art Unit 3612


/LORI L LYJAK/Primary Examiner, Art Unit 3612